Exhibit 10.7(a)
June 9, 2009
Eckhardt Trading Company
1314 North Dearborn Parkway
The Carriage House
Chicago, Illinois 60610
Attention: Ms. Audrey L. Gale
     Re: Management Agreement Renewal
Dear Ms. Gale:
We are writing with respect to your management agreement concerning the
commodity pool to which reference is made below (the “Management Agreement”). We
are extending the term of the Management Agreement through June 30, 2010 and all
other provisions of the Management Agreement will remain unchanged.

  •   CMF Eckhardt Master Fund L.P.     •   Citigroup Diversified 2000 Futures
Fund L.P.     •   SB Diversified Futures Fund L.P.     •   SB Diversified
Futures Fund L.P. II

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,

          CITIGROUP MANAGED FUTURES LLC
    By:   /s/ Jennifer Magro       Jennifer Magro      Chief Financial Officer
and Director      ECKHARDT TRADING COMPANY
    By:   /s/ William Eckhardt       Print Name: William Eckhardt   

JM/sr

 